Citation Nr: 0417616	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder prior to February 3, 2003.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities prior to February 3, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1969.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from a July 2000 rating decision of 
the Department of Veterans Affairs (VA), Seattle, Washington, 
regional office (RO).  That rating decision, in pertinent 
part, denied the veteran's claims for an evaluation in excess 
of 50 percent for post-traumatic stress disorder and for a 
total disability rating based on individual unemployability.

In July 2002, the veteran provided testimony before the 
undersigned Veterans Law Judge at a hearing in Seattle, 
Washington.  A transcript of the hearing has been associated 
with the claims folder.

In October 2002, the Board undertook development of the 
veteran's claims pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  Pursuant to that development, a VA examination 
of the veteran was conducted in February 2003.  

Subsequent to the Board's undertaking development, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

In November 2003, the Board remanded the case for the RO to 
consider the newly developed evidence.  

In a February 2004 rating action, the RO assigned a 100 
percent schedular evaluation to the veteran's service 
connected post-traumatic stress disorder effective from 
February 3, 2003, the date of the VA examination.  The 
veteran's appeal remains unresolved for the period prior to 
that date.  Thus, the issues remaining before the Board are 
those listed on the first page of this document.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well- grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The Board notes that the claims folder does not contain a 
VCAA letter, and the veteran has not been notified of the 
evidence he needed to supply and what VA would do in order to 
assist him with his claims under Quartuccio, supra.  In 
particular, the veteran has not been informed of the type of 
evidence needed to substantiate his claims for an evaluation 
in excess of 50 percent for post-traumatic stress disorder 
prior to February 3, 2003, and for a total rating based on 
individual unemployability prior to February 3, 2003.

The originating office should inform the veteran by letter of 
the specific types of evidence necessary to substantiate the 
claims noted above, noting the differences in the type of 
evidence required to support the claims for an increased 
schedular evaluation and for a total rating based on 
individual unemployability for the relevant period.  

Accordingly, the case must be remanded for the following 
actions:

1.  The originating office must review 
the claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  The 
originating office should ensure that the 
notification requirements and development 
procedures contained in the VCAA are 
fully complied with and satisfied.  In 
particular, the veteran should be 
informed of the type of evidence required 
from him and what evidence VA will obtain 
(with assistance from him) in order to 
substantiate his claims for an evaluation 
in excess of 50 percent for post-
traumatic stress disorder prior to 
February 3, 2003, and for a total rating 
based on individual unemployability prior 
to February 3, 2003.  The veteran should 
be further informed by letter of the 
specific types of evidence necessary to 
substantiate the claims noted above, 
noting the differences in the type of 
evidence required to support the claims 
for an increased schedular evaluation and 
for a total rating based on individual 
unemployability for the relevant period.  
The veteran should also be informed that 
the VA will assist him in obtaining 
identified evidence, should he require 
such assistance.  

2.  After the above requested action has 
been completed, the originating office 
should readjudicate the claims of 
entitlement to an evaluation in excess of 
50 percent for post-traumatic stress 
disorder prior to February 3, 2003, and 
for a total rating based on individual 
unemployability prior to February 3, 
2003.  The veteran and his representative 
should be provided with a Supplemental 
Statement of the Case, and be afforded 
the appropriate time in which to respond.  
Then, if appropriate, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




